           Case 1:20-cv-05077-LGS Document 33 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 G & G CLOSED CIRCUIT EVENTS, LLC,                            :
                                              Plaintiff,      :
                                                              :   20 Civ. 5077 (LGS)
                            -against-                         :
                                                              :        ORDER
 THERESA D. GUARDADO GARCIA, et al.,                          :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant Theresa D. Guardado Garcia (“Ms. Guardado”) was directed to

file an answer by December 4, 2020, if the Complaint was not dismissed as to her. Dkt. No. 32.

        WHEREAS, Ms. Guardado has not filed an answer. It is hereby

        ORDERED that Ms. Guardado shall file an answer or otherwise respond to the

Complaint by December 15, 2020. Ms. Guardado is advised that she may consult the attached

flyer if she requires legal assistance.

The Clerk of Court is respectfully directed to mail a copy of this Order to Ms. Guardado at 8501

Fort Hamilton Pkwy, Apt 2G, Brooklyn, NY 11209. See Dkt. No. 6. The Clerk of Court is

further directed to update ECF with Ms. Guardado’s address.


Dated: December 8, 2020
       New York, New York
                 Case 1:20-cv-05077-LGS Document 33 Filed 12/08/20 Page 2 of 2


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by                          Thurgood Marshall
attorneys and paralegals to assist those
                                                                United States Courthouse
who are representing themselves or
                                                                Room LL22
planning to represent themselves in civil
                                                                40 Centre Street
lawsuits in the Southern District of New
                                                                New York, NY 10007
York. The clinic, which is not part of or
                                                                (212) 659 6190
run by the court, assists litigants with
federal civil cases including cases                             Open weekdays
involving civil rights, employment                              10 a.m. - 4 p.m.
discrimination, labor law, social security                      Closed on federal and court holidays
benefits, foreclosure and tax.
                                                                     ——————————————
To make an appointment for a
consultation, call (212) 659-6190 or
                                                                The Hon. Charles L. Brieant Jr.
come by either clinic during office
hours. Please note that a government-                           Federal Building and Courthouse
issued photo ID is required to enter                            300 Quarropas St
either building.                                                White Plains, NY 10601
                                                                (212) 659 6190
The clinic offers in-person
                                                                Open Wednesday
appointments only. The clinic does
                                                                1 p.m. - 5 p.m.
not offer assistance over the
                                                                Closed on federal and court holidays
phone or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
